Citation Nr: 1011182	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
anxiety and depression, prior to December 15, 2008.  

2.  Entitlement to a rating in excess of 70 percent for 
anxiety and depression, prior to December 15, 2008.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1975 to 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina denied entitlement to a rating in 
excess of 50 percent for the service-connected anxiety and 
depression.  In a letter dated on the following day in August 
2005, the RO in Atlanta, Georgia notified the Veteran of that 
decision.  Due to the location of the Veteran's residence, 
the jurisdiction of his appeal remains with the Atlanta RO.  

During the current appeal, and specifically by a December 
2008 RO rating action, the RO increased the evaluation of the 
Veteran's anxiety and depression from 50 percent to 70 
percent, effective from December 15, 2008.  Notwithstanding 
this determination, the Veteran is requesting a further 
increase in disability compensation provided.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating for a disability unless 
he/she expressly indicates otherwise).

In July 2009, the Veteran and his spouse testified at a 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of this proceeding is of record.  


FINDINGS OF FACT

1.  Prior to December 15, 2008, the service-connected anxiety 
and depression were primarily manifested by anxiety, 
depression, irritability, sleep disturbances, nightmares and 
paranoia.  However, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; and neglect 
of personal appearance and hygiene was not shown.

2.  Since December 15, 2008, the Veteran's anxiety and 
depression have been primarily manifested by social 
isolation, panic attacks, anger, irritability, anxiety, 
depression, neglect of hygiene, paranoia, and intermittent 
hallucinations.  There was, however, no evidence of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation; or memory loss.


CONCLUSIONS OF LAW

1.  For the period prior to December 15, 2008, the criteria 
for an evaluation in excess of 50 percent evaluation for the 
service-connected anxiety and depression are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code (DC) 9400 (2009).  

2.  The criteria for a rating in excess of 70 percent since 
December 15, 2008, for the service-connected anxiety and 
depression have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, DC 9400 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2009).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the RO sent the Veteran a letter in February 2005, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to an increased evaluation.  
This correspondence also notified him of the evidence and 
information that he was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  

Also, a November 2008 letter advised the Veteran that VA uses 
a published schedule for rating disabilities to determine the 
rating assigned.  Also, this correspondence informed him that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (in which the United 
States Court of Appeals for the Federal Circuit held that 
VCAA notice in an increased rating claim need not be 
"veteran specific").  The timing defect of this 
correspondence was cured by the RO's subsequent 
readjudication of these increased rating claims and issuance 
of a supplemental statement of the case in December 2008.  
Pelegrini II.  See also Mayfield v. Nicholson, 444 F.3d 
at 1333.  

The Board acknowledges that the Veteran has not been informed 
of the type of information and evidence necessary to assign 
an effective date-if his claims for increased ratings were 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as will be discussed in further detail in 
the following decision, the Board finds that evidence of 
record does not support the Veteran's appeal.  As no 
increased ratings are being awarded, no effective dates will 
be assigned.  Thus, there is no prejudice to the Veteran in 
the Board's adjudication of his appeal.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  This duty includes a 
medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159.  Pertinent VA examinations were conducted in 
June 2005, November 2006 and December 2008 in the present 
appeal.  Also, records of pertinent treatment adequately 
cited by the Veteran have been obtained and associated with 
the claims folder.  Further, in July 2009, he testified 
before the undersigned Acting VLJ.

Consequently, the Board concludes that all available evidence 
that is pertinent to the claims decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues.  In this 
respect, the Board notes that the Veteran, by means of his 
representative, has specifically requested that the matter 
not be remanded for the acquisition of additional private 
treatment records in order to avoid any further delay in 
adjudication.  The Board has thoroughly reviewed the claims 
folder and has determined that no further evidentiary 
development is necessary in the current appeal.  As discussed 
herein, all relevant evidence has been obtained.  

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

II.  Analysis

The Veteran contends that his service-connected anxiety and 
depression is more severe than currently evaluated.  His 
claim for an increased rating for this disability was 
received on December 20, 2004.  His psychiatric disorder was 
rated as 50 percent disabling prior to December 15, 2008.  As 
of December 15, 2008, the Veteran's service-connected 
psychiatric disability has been rated as 70 percent 
disabling.  Having carefully considered the claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  In considering the severity of a disability 
it is essential to trace the medical history of the Veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
any event, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9400 (2009).

A 70 percent rating will be granted with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation will be assigned with evidence of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (DSM 
IV).  In particular, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

A physician's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned.  The 
percentage disability rating is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (West 2002); VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

The Veteran is competent to describe his PTSD symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose the severity of his psychiatric disability 
because he has not been shown to have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

        A.  Prior to December 15, 2008

Upon VA examination dated in June 2005, the Veteran reported 
that he had lived with his second wife and a stepson since 
1995.  Due to transportation problems, he was receiving 
treatment from a private psychiatrist.  The Veteran was last 
hospitalized for his psychiatric disability in September 
2003.  The mental status examination completed in June 2005 
demonstrated that the Veteran was oriented in all three 
spheres.  Mood was depressed, and his affect was constrained 
and occasionally tearful.  The Veteran initially resisted 
questioning.  Thought processes were linear, with no evidence 
of auditory hallucinations, visual hallucinations or 
psychotic content.  The Veteran was a poor historian.  He did 
present a prior history of vague auditory hallucinations.  
Insight and judgment were fair. No obsessive or ritualistic 
behavior was noted.  The Veteran denied any suicidal or 
homicidal ideation.  

The Veteran was diagnosed as having generalized anxiety 
disorder and sub-syndromal post-traumatic stress disorder, 
which is classified under his anxiety disorder.  The examiner 
opined that there was no indication that the Veteran's 
service-connected psychiatric disorder had increased in 
severity.  He was assigned a GAF of 50 for moderate to severe 
symptoms with significant social and occupational impairment.  
The Veteran's symptoms of anxiety as well as depression 
interfered with his ability to function from an occupational 
standpoint.  He was able to take care of his activities of 
daily living, with some help from his wife, and competent to 
handle his funds.  

In September 2005, the Veteran submitted that he was 
entitlement to a disability rating in excess of 50 percent 
for his psychiatric disability because he cannot handle his 
business.  His wife has to handle his financial affairs.  
Additionally, he was experiencing stress, panic attacks that 
led to violence and constant suicidal ideation.  The Veteran 
also indicated that he is unable to maintain relationships 
aside from his wife.  He is unable to dress himself or 
maintain his personal hygiene.

Private psychiatric records dated from 2005 to 2007 
demonstrate treatment for PTSD and bipolar disorder, with 
associate complaints of anger and crying spells.  In August 
2005, the Veteran reported with complaints of crying spells, 
constant anger, sleep difficulties, night sweats, nightmares, 
and change in appetite.  There was evidence of perceptual 
disturbances.  Fund of knowledge, insight and judgment were 
good.  He was assigned a GAF score of 50.

The Veteran was afforded an additional VA examination in 
November 2006. He presented with complaints of paranoia, 
anger, irritability, memory loss and sleep difficulties.  His 
sleep difficulties were characterized by nightmares, crying, 
and fighting in his sleep.  The examiner noted that the 
Veteran was receiving treatment from a private psychiatrist 
and required continuous treatment to control his condition.  
In the prior year, the Veteran had received treatment for his 
psychiatric condition as often as twice a month.  The Veteran 
reported that he had been hospitalized for his psychiatric 
disability approximately 10 times, the last time being in 
2005.  The Veteran reported that he had been required to 
visit the emergency room due to his psychiatric disability on 
8 occasions, the last being in 2006.  

Upon mental status examination, the examiner noted that the 
Veteran was a reliable historian.  Appearance and hygiene 
were appropriate.  Affect and mood were abnormal, with 
disturbance of motivation and mood.  The Veteran was not 
getting up; rather, he would lie around and become hostile.  
Communication was grossly impaired due to decreased hearing.  
Speech was within normal limits.  The Veteran demonstrated 
difficulties with complex commands.  He was unable to spell 
world backwards.  He was experiencing panic attacks on a 
weekly basis and resulted in paranoia.  There was no evidence 
of suspiciousness, delusions or hallucinations.  The 
obsessional rituals that were noted, were not severe enough 
to interfere with routine activities, ie. washing his hands 
ten to twelve times a day.  Thought processes were 
appropriate.  Judgement was not impaired.  Abstract thinking 
was abnormal; he provided concrete responses to proverb 
interpretations.  Memory was within normal limits.  There was 
no evidence of suicidal or homicidal ideation.  The Veteran 
was diagnosed as having anxiety and depression and assigned a 
GAF score of 70.  The examiner noted that the Veteran was 
mentally capable of managing his benefit payments in his own 
best interest.  He also determined that the Veteran's 
psychiatric disability did not interfere with his activities 
of daily living.  The Veteran did have impairments with 
work/school and social relationships because he was unable to 
maintain relationships with others.  The examiner opined that 
the Veteran did not pose any threat of persistent danger to 
himself or others.

Accordingly, the psychiatric evaluations completed prior to 
December 15, 2008, reflect the Veteran's complaints of 
anxiety, depression, sleep disturbances, nightmares and 
irritability.  Based on this symptomatology, GAF scores 
ranging from 50-70 were assigned.  These scores are 
reflective of mild to serious impairment in social or 
occupational functioning.

Importantly, the evaluations also demonstrated that the 
Veteran was oriented in all spheres, cooperative, and had 
appropriate interaction.  Speech was normal and there was no 
evidence of a thought or communication disorder, auditory or 
visual hallucinations, ideas of reference, delusions, 
suicidal plans, or homicidal thoughts.  Further, the Veteran 
had been living with his spouse since 1995.

Although the Veteran was experiencing impairment with 
work/school and social relationships due to an inability to 
establish and maintain effective relationships, his service-
connected psychiatric disability does not warrant a rating in 
excess of 50 percent prior to December15, 2008, because he 
denied having any suicidal or homicidal ideation.  There was 
no evidence of  near-continuous panic attacks or depression 
that was affecting his ability to function independently. 
Additionally, obsessional rituals which interfered with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene 
were not shown.

Based on this evidentiary posture, the Board concludes that, 
at no time prior to December 15, 2008 was the Veteran's 
service-connected anxiety and depression manifested by more 
than moderate symptomatology.  There is, therefore, no basis 
to award a disability rating greater than the currently-
assigned evaluation of 50 percent for this disability prior 
to December 15, 2008.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable.  Hence, 
the appeal is denied.  

        B.  As of December 15, 2008

Upon VA examination dated December 15, 2008, the Veteran 
reported symptoms of visual hallucinations, paranoia, 
auditory hallucinations, social isolation and depression, 
which render him unable to maintain employment.  The Veteran 
denied any trouble sleeping.  He indicated that he did not 
trust anyone, on occasion he did    trust his wife.  Mental 
status examination demonstrated that orientation was within 
normal limits.  Appearance and hygiene were appropriate.  The 
Veteran maintained good eye contact throughout the 
examination.  Communication, speech and concentration was 
within normal limits.  The Veteran was experiencing near-
continuous panic attacks, which affected his ability to 
function independently.  Although there was no evidence of 
delusions during the examination, the Veteran presented a 
history of persecutory delusions.  The Veteran reported 
experiencing intermittent auditory and visual hallucinations.  
There was no evidence of obsessional rituals or suicidal or 
homicidal ideation.  The Veteran was diagnosed as having 
anxiety, depression, and alcohol dependence, in remission, 
and assigned a GAF score of 40.  The examiner determined that 
the Veteran was mentally capable of managing his benefits to 
his own best interest.  Mentally, the examiner concluded that 
he was intermittently unable to accomplish his activities of 
daily living because he becomes floridly psychotic.  The 
Veteran also was experiencing difficulties with work/school 
and social relationships because he became irritable at 
times.  The examiner concluded that the Veteran's psychiatric 
symptoms resulted in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking and mood.  The examiner noted 
that that the Veteran did not pose any threat or danger to 
himself or others.  

In July 2009, the Veteran testified that his service-
connected psychiatric disability was characterized by sleep 
difficulties, lack of appetite, irritability and paranoia.  
His wife is his only relationship.  He is unable to maintain 
proper hygiene by himself.  He endorsed occasional suicidal 
ideation.  He denied any homicidal ideation.  The Veteran's 
wife testified that he was hard to live with and that he 
would experience bouts of anger for no apparent reason.  

Since December 15, 2008, the evidence of record does not 
warrant the assignment of a disability rating in excess of 70 
percent.  Although the December 2008 VA examination noted a 
history of delusions and intermittent hallucinations, and the 
Veteran testified that he neglected his hygiene related 
activities of daily living, there is no evidence of gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, disorientation to time and place, or 
memory loss for the names of close relatives or his own 
occupation or name such as to warrant a 100 percent rating.  

Based on this evidentiary posture, the Board concludes that 
the service-connected anxiety and depression does not warrant 
a disability rating in excess of 70 percent since December 
15, 2008.  For the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

        C.  Additional Considerations

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, the Veteran has not shown that his service-connected 
psychiatric disability alone has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating.  Additionally, 
his service-connected psychiatric disability has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  Although the Veteran reported 
during the November 2006 VA examination that his psychiatric 
disability had necessitate several hospitalizations and 
emergency room visits, this statements have not been 
corroborated by the record.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, in the present case, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
associated with his anxiety and depression and provide for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the 
Board concludes that referral for extraschedular 
consideration-for the Veteran's service-connected 
psychiatric disorder-is not warranted.

Lastly, the Board acknowledges that, at the June 2005 VA 
examination, the Veteran's symptoms of anxiety and depression 
were noted to have interfered with his ability to function 
from an occupational standpoint.  Also, at the December 2008 
VA examination, the Veteran reported having difficulties with 
work.  

Significantly, however, these examinations demonstrated that 
the Veteran was able to take care of his activities of daily 
living and that he did not pose a threat or danger to himself 
or others.  Further, the claims folder contains no competent 
evidence supporting a finding that this service-connected 
disability has rendered the Veteran unable to work.  

In any event, in this regard, the Board notes that the 
ratings for the Veteran's service-connected psychiatric 
disability during the current appeal were assigned based on 
application of the schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  For these reasons, any further discussion 
of a total disability rating based on individual 
unemployability claim is not necessary.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).


ORDER

A rating in excess of 50 percent for anxiety and depression, 
prior to December 15, 2008 is denied.

A rating in excess of 70 percent for anxiety and depression, 
prior to December 15, 2008, is denied.  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


